DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/22/2020 has been considered and
placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lautzenhiser et al. (U.S. 7,190,229).
Regarding claim 1, Lautzenhiser et al. (hereinafter, Ref~229) discloses (e.g. please see Figures 1:8 and related text for details) an amplifier comprising a plurality of amplifier circuits (e.g. centered by Q3/Q4 of Fig. 2) connected in series between a ground and a power supply (VDC), wherein 
each of the plurality of amplifier circuits includes: 
a transistor (Q3/Q4 of Fig. 2); and 
a first capacitance (C3/C4 of Fig. 2), one end of which is connected to a drain of the transistor, 
a first amplifier circuit (centered by Q3 of Fig. 2) connected closest to the power supply among the plurality of amplifier circuits includes a load (L1) connected between the drain of the transistor and the power supply, 

each of the plurality of amplifier circuits except for an amplifier circuit connected farthest from the power supply includes a second capacitance (C5) connected between the source of the transistor and the ground, and the second capacitance (decoupling capacitors) obviously has a capacitance value larger than a capacitance value of the first capacitance (coupling capacitors), since it is configured to at least provide specific RF ground as described, meeting claim 1.  
Regarding claim 2, Ref~229 discloses the amplifier according to claim 1, wherein a number of the plurality of amplifier circuits is an even number as seen/expected from the embodiment of Fig. 2, meeting claim 2.  
Regarding claim 3, Ref~229 discloses the amplifier according to claim 2, wherein a number of the plurality of amplifier circuits is 2n, where n is a natural number, e.g. 1, as expected, meeting claim 3.  
Regarding claim 4, Ref~229 discloses the amplifier according to claim 1, wherein impedance of the second capacitance is 1 Q or less at a frequency of a signal to be amplified by the transistor as expected, since it is configured in the same manner compared to the claimed invention, meeting claim 4.  
Regarding claim 5, Ref~229 discloses the amplifier according to claim 1, wherein the capacitance value of the second capacitance is a value at which a signal amplitude at the source of the transistor is 0.1 times or less a signal amplitude at the drain of the transistor as obviously expected, since these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 5.  
meeting claim 6.  
Regarding claims 10-11, these claims can be rejected in the same manner as describe above, since same limitations/features with similar language are being presented here. In addition, Ref~229 discloses claimed distributor/power splitter (e.g., 12 of Fig. 2) as seen/expected, meeting claims 10-11. 

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HIEU P NGUYEN/Primary Examiner, Art Unit 2843